UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM ABS-15G ASSET-BACKED SECURITIZER REPORT PURSUANT TO SECTION 15G OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box to indicate the filing obligation to which this form is intended to satisfy: X Rule 15Ga-1 under the Exchange Act (17 CFR 240.15Ga-1) for the reporting period July 1, 2015 to September 30, 2015 Date of Report (Date of earliest event reported): September 30, 2015 Commission File Number of securitizer:025-01921 Central Index Key Number of securitizer:0001641988 Kurt A. Locher (212) 957-2500 Name and telephone number, including area code, of the person to contact in connection with this filing. Indicate by check mark whether the securitizer has no activity to report for the initial period pursuant to Rule 15Ga-1(c)(1) [ ] Indicate by check mark whether the securitizer has no activity to report for the quarterly period pursuant to Rule 15Ga-1(c)(2)(i) [ ] Indicate by check mark whether the securitizer has no activity to report for the annual period pursuant to Rule 15Ga-1(c)(2)(ii) [ ] Rule 15Ga-2 under the Exchange Act (17 CFR 240.15Ga-2) Central Index Key Number of depositor: (Exact name of issuing entity as specified in its charter) Central Index Key Number of issuing entity (if applicable): Central Index Key Number of underwriter (if applicable): Name and telephone number, including area code, of the person to contact in connection with this filing. INFORMATION TO BE INCLUDED IN THE REPORT Item 1.02 Periodic Filing of Rule 15Ga-1 Representations and Warranties Disclosure The disclosure required by Rule 15Ga-1 are attached as Exhibit 99.1 to this Form ABS-15G. Exhibits 99.1Disclosure required by Rule 15Ga-1. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the reporting entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 10, 2015 SW SPONSOR, LLC (Securitizer) By: /s/ Kurt A. Locher Name:Kurt A. Locher Title:Vice President & Chief Financial Officer EXHIBIT INDEX Exhibit Number 99.1Disclosure required by Rule 15Ga-1.
